EXHIBIT 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
December 28, 2017 and is entered into by and between AVEO PHARMACEUTICALS, INC.,
a Delaware corporation, and each of its Qualified Subsidiaries (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
itself and the Lender (in such capacity, the “Agent”).

RECITALS

A. Borrower and the Lenders party thereto entered into that certain Loan and
Security Agreement dated as of May 28, 2010 (as amended by that certain
Amendment No.1 to Loan and Security Agreement dated as of December 21, 2011,
that certain Amendment No.2 to Loan and Security Agreement dated as of March 31,
2012, that certain Amendment No. 3 to Loan and Security Agreement dated as of
September 24, 2014, and that certain Amendment No.4 to Loan and Security
Agreement dated as of May 13, 2016, and as further amended, restated,
supplemented, or otherwise modified from time to time prior to the effectiveness
hereof, the “Original Loan and Security Agreement”);

B. The parties to the Original Loan and Security Agreement have agreed to amend
and restate the Original Loan and Security Agreement as set forth in this
Agreement, without constituting a novation;

C. Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of Twenty Million Dollars ($20,000,000.00) (the “Term
Loan Advance”); and

D. Lender is willing to make the Term Loan Advance on the terms and conditions
set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender hereby agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“2014 End of Term Charge” has the meaning given to it in Section 2.5 hereof.

“2016 End of Term Charge” has the meaning given to it in Section 2.5 hereof.



--------------------------------------------------------------------------------

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third-party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, (c) any Person twenty percent (20%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended, modified, supplemented or restated from time to time in accordance with
the terms hereof.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Assignee” has the meaning given to it in Section 11.13.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions

 

2



--------------------------------------------------------------------------------

of, Executive Order No. 13224, (c) a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224, or (e) a Person that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list.

“Borrower Products” means all products, drugs, drug compounds, software, service
offerings, technical data or technology currently being designed, manufactured
or sold by Borrower or which Borrower intends to sell, license, or distribute in
the future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by Borrower
since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash and liquid funds.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twenty four months from
the date of acquisition, (b) U.S. dollar denominated time deposits, certificates
of deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than twenty four months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a), above, entered into with any
Approved Bank, (d) commercial paper or corporate notes issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper or
corporate notes issued by, or guaranteed by, any industrial or financial company
with a short-term commercial paper rating of at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s, or
guaranteed by any industrial company with a long term unsecured debt rating of
at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the
case may be, and in each case maturing within twenty four months after the date
of acquisition, (e) debt issued by government-sponsored enterprises with
maturities of not more than twenty four months from the date of acquisition,
(f) municipal obligations having a long term rating of at least A2 or equivalent
by Moody’s and A or equivalent by S&P or short term ratings of P-1 or equivalent
by Moody’s and A-1 or equivalent by S&P, in each case with maturities or put
dates of not more than twenty four months from the date of acquisition and
(g) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (f) above.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
or sale or exchange of

 

3



--------------------------------------------------------------------------------

outstanding shares (or similar transaction or series of related transactions) of
Borrower, in each case in which the holders of Borrower’s outstanding voting
securities, or affiliates of such holders, immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, hold voting
securities representing more than fifty percent (50%) of the voting power of the
outstanding voting securities of the surviving or resulting entity in such
transaction or series of related transactions (or of the parent of such
surviving or resulting entity if such surviving or resulting entity is wholly
owned by such parent), in each case without regard to whether Borrower or
Subsidiary is the surviving or resulting entity.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit F.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

4



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“End of Term Charge” has the meaning given to it in Section 2.5 hereof.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended from
time to time and its regulations.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Agreements” means (i) any stock purchase agreement, options, or
warrants to acquire, or agreements governing the rights of, any capital stock or
other equity security, or any common stock, preferred stock, or equity security
issued to or purchased by Lender or its nominee or assignee; and (ii) any other
warrant agreement by and among Lender or Agent and Borrower.

“Facility Charge” means one-half of one percent (0.50%) of the Maximum Term Loan
Amount, which is One Hundred Thousand Dollars ($100,000.00).

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the Ordinary Course of Business), including reimbursement and other obligations
with respect to surety bonds and letters of credit, (b) all obligations
evidenced by notes, bonds, debentures or similar instruments, (c) all capital
lease obligations, and (d) all Contingent Obligations.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets or stock of another Person.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“JV Restrictions” has the meaning given to it in Section 7.6.

“Lender” has the meaning given to it in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Liquidity” means, as of any date, Borrower’s Cash, and/or Cash Equivalents
maintained in Deposit Accounts and/or accounts holding Investment Property that
are subject to an Account Control Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security; security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated; provided, that the term
“Loan Document” shall not include any Excluded Agreements.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower, provided, however, the failure of an FDA clinical trial, in and of
itself, shall not constitute a Material Adverse Effect or (ii) the ability of
Borrower to perform the Secured Obligations in accordance with the terms of the
Loan Documents, or the ability of Agent or Lender to enforce any of their rights
or remedies with respect to the Secured Obligations; or (iii) the Collateral or
Agent’s Liens on the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Twenty Million and No/100 Dollars
($20,000,000.00).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Milestone A Event” means the satisfaction of each of the following: (a) no
default or Event of Default shall have occurred and is continuing; and (b) on or
prior to September 30, 2018, Borrower has received positive data with respect to
Borrower’s Phase 3 clinical trial of Tivozanib for the treatment of renal cell
carcinoma for patients in the third-line setting which positive data supports
the filing by Borrower of a new drug application with the Food and Drug
Administration, subject to confirmation by Agent, in Agent’s reasonable
discretion.

“Milestone B Event” means the satisfaction of each of the following: (a) no
default or Event of Default shall have occurred and is continuing; and (b) on or
prior to June 28, 2019, Borrower has received approval from the Food and Drug
Administration for Borrower’s Tivozanib product for the treatment of renal cell
carcinoma for patients in the third-line setting, subject to confirmation by
Agent, in Agent’s reasonable discretion.

 

6



--------------------------------------------------------------------------------

“MSC Subsidiary” means AVEO Securities Corporation, a Massachusetts corporation,
which is a Subsidiary of Borrower that has applied or is in the process of
applying to be classified as a “security corporation” under Massachusetts
General Laws Ch. 63, Section 38B(a), as amended, supplemented and/or modified.

“Note(s)” means a Term Note.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Ordinary Course of Business” means the normal and customary operations of
Borrower and/or its Subsidiaries, as applicable, and their business, including
activities relating to the identification, acquisition through license or
otherwise, development or commercialization of a biologic or drug.

“Original Loan and Security Agreement” has the meaning given to it in Recital A
hereof.

“Original Term Loans” shall have the meaning assigned to such term in
Section 2.1(a).

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $3,000,000, in the aggregate, outstanding at any
time secured by a lien described in clause (vii) of the defined term “Permitted
Liens”; (iv) Indebtedness to trade creditors incurred in the Ordinary Course of
Business, including Indebtedness incurred in the Ordinary Course of Business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) other Indebtedness in a
principal amount not to exceed $1,000,000 at any time outstanding,
(viii) reimbursement obligations in connection with letters of credit in an
amount not to exceed $1,000,000 undrawn at any time, (ix) guarantees of any
items of Permitted Indebtedness in clauses (i) through (viii) above and
(x) extensions, refinancing and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose materially more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally

 

7



--------------------------------------------------------------------------------

guaranteed by the United States of America or any agency or any State thereof
maturing within two years from the date of acquisition thereof, (b) commercial
paper maturing no more than two years from the date of creation thereof and
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (c) certificates of deposit issued by
any bank with assets of at least $500,000,000 maturing no more than two years
from the date of investment therein, (d) money market accounts, and (e) Cash
Equivalents; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not affiliates, in the Ordinary Course of Business,
provided that this subparagraph (vi) shall not apply to Investments of Borrower
in any Subsidiary; (vii) Investments consisting of loans not involving the net
transfer on a substantially contemporaneous basis of cash proceeds to employees,
officers or directors relating to the purchase of capital stock of Borrower
pursuant to employee stock purchase plans or other similar agreements approved
by Borrower’s Board of Directors; (viii) Investments consisting of travel
advances in the Ordinary Course of Business; (ix) Investments in newly-formed
Domestic Subsidiaries, provided that such Domestic Subsidiaries enter into a
Joinder Agreement promptly after their formation by Borrower and execute such
other documents as shall be reasonably requested by Agent; (x) Investments in
any Subsidiary which is not a Borrower which do not exceed $1,000,000 in cash in
the aggregate in any fiscal year; (xi) joint ventures or strategic alliances in
the Ordinary Course of Business; (xii) Investments consisting of in-licensing of
technology or products in the Ordinary Course of Business; (xiii) Permitted
Indebtedness that also constitute Investments; (xiv) additional Investments that
do not exceed $1,000,000 in cash in the aggregate in any fiscal year;
(xv) Investments constituting treasury management made in accordance with
Borrower’s investment policy, as approved by Borrower’s Board of Directors;
(xvi) Investments by Borrower in any other Borrower; (xvii) Investments
utilizing Borrower’s stock as consideration that do not result in a Change in
Control; and (xviii) Investments in the MSC Subsidiary in accordance with
Section 7.18.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the Ordinary Course of Business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,

 

8



--------------------------------------------------------------------------------

tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the Ordinary Course of Business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the Ordinary Course of Business so long as they do not
materially impair the value or marketability of the related property;
(xiv) licenses that constitute Permitted Transfers; (xv) Liens on cash and cash
equivalents securing letters of credit permitted under clause (viii) of the
definition of “Permitted Indebtedness;” and (xvi) Liens incurred in connection
with the extension, renewal or refinancing of the indebtedness secured by Liens
of the type described in clauses (i) through (xi) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

“Permitted Transfers” means the conveyance, sale, lease, license, transfer or
disposition of (i) Inventory (whether as raw material, work in process, finished
product or otherwise) in the Ordinary Course of Business, (ii) exclusive and
non-exclusive licenses and similar arrangements for the use of property of
Borrower or its Subsidiaries in the Ordinary Course of Business, (iii) worn-out,
obsolete or surplus Equipment at fair market value in the Ordinary Course of
Business, (iv) other assets having a fair market value of not more than
$1,000,000 in the aggregate in any fiscal year, (v) property between Borrower
and another Borrower, (vi) Permitted Liens and (vii) Permitted Investments.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prime Rate” means the prime rate as reported in The Wall Street Journal, and if
not reported, then the prime rate most recently reported in The Wall Street
Journal.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary.

 

9



--------------------------------------------------------------------------------

“Receivables” means all of Borrower’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, letters of credit, proceeds of any letter of
credit, and Letter of Credit Rights.

“Required Lenders” means at any time, the holders of more than fifty percent
(50%) of the aggregate unpaid principal amount of the Term Loan Advances then
outstanding.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1D hereto; provided, however, that the definition of Subsidiary shall
not include the MSC Subsidiary with respect to the representations and
warranties provided for in Section 5 and the covenants provided for in Section 7
(other than Section 7.18); provided, further, that, for the avoidance of doubt,
(i) the financial statements, reports and other information to be delivered to
Lender pursuant to Section 7.1 shall include the MSC Subsidiary on a
consolidated and consolidating basis and (ii) the MSC Subsidiary shall not be
required under Section 7.14 to execute and deliver a Joinder Agreement.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Term Loan Advance” shall have the meaning assigned to such term in the preamble
to this Agreement.

“Term Loan Amortization Date” means February 1, 2019; provided, however, that if
the Milestone A Event occurs on or prior to September 30, 2018, at the request
of Borrower, the Term Loan Amortization Date shall be August 1, 2019; and
provided further, that if the Milestone B Event occurs on or prior to June 28,
2019, at the request of Borrower, the Term Loan Amortization Date shall be
February 1, 2020.

 

10



--------------------------------------------------------------------------------

“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of (a) nine and forty-five hundredths percent (9.45%) or (b) the sum
of (i) nine and forty-five hundredths percent (9.45%), plus (ii) the Prime Rate
minus four and three-quarters percent (4.75%); provided, however, that in no
event shall the Term Loan Interest Rate exceed 15.0% (provided such limit does
not include any Default Rate which may be imposed by Agent).

“Term Loan Maturity Date” means July 1, 2021.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advance. Pursuant to the Original Loan and Security Agreement, the Lenders
party thereto extended the “2014 Term Loan Advance” and the “2016 Term Loan
Advances” (each under and as defined in the Original Loan and Security

 

11



--------------------------------------------------------------------------------

Agreement) (the “Original Term Loans”) to Borrower in the original aggregate
principal amount of $20,000,000. Borrower acknowledges and agrees that, as of
the Closing Date, $20,000,000 of the principal amount of the Original Term Loans
remains outstanding and such entire outstanding principal balance shall for all
purposes hereunder be deemed to constitute and be referred to, and hereby is
converted into, the Term Loan Advance hereunder, without constituting a
novation. Such conversion of the Original Term Loans into the Term Loan Advance
hereunder shall be deemed an Advance on the Closing Date for purposes of this
Agreement. The aggregate outstanding Advances shall not exceed the Maximum Term
Loan Amount. Subject to the terms and conditions of this Agreement, Lender will
severally (and not jointly) make, in an amount not to exceed its respective Term
Commitment, and Borrower agrees to draw, the Term Loan Advance on the Closing
Date.

(b) Advance Request. To obtain the Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request at least one (1) Business Day before the
Closing Date to Agent. Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to the Term Loan Advance is satisfied as of the Closing Date.

(c) Interest. The principal balance of the Term Loan Advance shall bear interest
thereon from such Advance Date at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Interest Rate will float and change on the day
the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on the Term Loan Advance on the first
(1st) Business Day of each month, beginning the month after the Advance Date.
Borrower shall repay the principal balance of the Term Loan Advance that is
outstanding on the day immediately preceding the Term Loan Amortization Date in
equal monthly installments of principal and interest (mortgage style) beginning
on the Term Loan Amortization Date and continuing on the first (1st) Business
Day of each month thereafter until the Secured Obligations (other than inchoate
indemnity obligations) are repaid. The entire principal balance of the Term Loan
Advance and all accrued but unpaid interest hereunder, and all other Secured
Obligations with respect to the Term Loan Advance, shall be due and payable on
Term Loan Maturity Date. Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. Lender will initiate debit entries to Borrower’s account as authorized
on the ACH Authorization on each payment date of all periodic obligations
payable to Lender under the Term Loan Advance; provided that, in the event that
Lender or Agent informs Borrower that Lender will not initiate a debit entry to
Borrower’s account for a certain amount of the periodic obligations due on a
specific payment date, Borrower shall pay to Lender such amount of periodic
obligations in full in immediately available funds on such payment date;
provided, further, that, if Lender or Agent informs Borrower that Lender will
not initiate a debit entry as described above later than the date that is three
(3) Business Days prior to such payment date, Borrower shall pay to Lender such
amount of periodic obligations in full in immediately available funds on the
date that is three (3) Business Days after the date on which Lender or Agent
notifies Borrower of

 

12



--------------------------------------------------------------------------------

such, and such payment shall be considered timely made and shall not constitute
a default or an Event of Default hereunder. Once repaid, a Term Loan Advance or
any portion thereof may not be reborrowed.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, subject to applicable grace periods, an amount equal to two
percent (2%) of the past due amount shall be payable on demand. In addition,
upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c), plus five percent (5%) per annum. In
the event any interest is not paid when due hereunder, delinquent interest shall
be added to principal and shall bear interest on interest, compounded at the
rate set forth in Section 2.1(c) or Section 2.3, as applicable. Notwithstanding
the foregoing, for the avoidance of doubt, nothing in this Section 2.3 shall
apply to payments timely made in accordance with Section 2.1(d).

2.4 Prepayment.

(a) At its option upon at least seven (7) business days prior notice to Lender,
Borrower may prepay all, but not less than all, of the outstanding Term Loan
Advance by paying the entire principal balance, all accrued and unpaid interest,
all unpaid Lender’s fees and expenses accrued to the date of the prepayment
(including the 2014 End of Term Charge, the 2016 End of Term Charge (each if
then unpaid) and the End of Term Charge), together with a prepayment charge
equal to the following percentage of the principal Term Loan Advance amount
being prepaid: if such Term Loan Advance is prepaid in any of the first twelve
(12) months following the Closing Date, three percent (3.00%); after twelve
(12) months following the Closing Date but on or prior to twenty-four
(24) months following the Closing Date, two percent (2.00%); and thereafter but
prior to the Term Loan Maturity Date, one percent (1.00%) (each, a “Prepayment
Charge”)

(b) Borrower agrees the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Term Loan
Advance. Upon the

 

13



--------------------------------------------------------------------------------

occurrence of a Change in Control, Borrower shall prepay the outstanding amount
of all principal and accrued interest through the prepayment date and all unpaid
Lender’s fees and out-of-pocket expenses under the Loan Documents accrued to the
date of the repayment (including the 2014 End of Term Charge, the 2016 End of
Term Charge (each if then unpaid) and the End of Term Charge) together with the
applicable Prepayment Charge. Notwithstanding the foregoing, Agent and Lender
agree to waive the Prepayment Charge if Agent and Lender, or any Affiliate of
Agent or Lender (in their sole and absolute discretion) agree in writing to
refinance the Advances prior to the Term Loan Maturity Date.

2.5 End of Term Charge. On the earliest to occur of (i) January 1, 2018, (ii)
the date that Borrower prepays the outstanding Secured Obligations (other than
the Original Term Loans, any inchoate obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) in
full, or (iii) the date that the Secured Obligations (other than the Original
Term Loans) become due and payable, Borrower shall pay Lender a charge equal to
Five Hundred Forty Thousand Three Hundred Sixty-Three Dollars and Sixty Cents
($540,363.60) (the “2014 End of Term Charge”). Notwithstanding the required
payment date of such charge, the 2014 End of Term Charge shall have been deemed
to have been earned by Lender as of the 2014 Closing Date (as defined in the
Original Loan Agreement). On the earliest to occur of (i) December 1, 2019, (ii)
the date that Borrower prepays the outstanding Secured Obligations (other than
the Original Term Loans, any inchoate obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) in
full, or (iii) the date that the Secured Obligations (other than the Original
Term Loans) become due and payable, Borrower shall pay Lender a charge equal to
Three Hundred Thousand Dollars ($300,000.00) (the “2016 End of Term Charge”).
Notwithstanding the required payment date of such charge, the 2016 End of Term
Charge shall have been deemed to have been earned by Lender as of the 2016
Closing Date (As defined in the Original Loan Agreement). On the earliest to
occur of (i) the Term Loan Maturity Date, (ii) the date that Borrower prepays
the outstanding Secured Obligations (other than the Original Term Loans, any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that the Secured Obligations (other than the Original Term Loans) become due and
payable, Borrower shall pay Lender a charge of Seven Hundred Ninety Thousand
Dollars ($790,000.00) (the “End of Term Charge”). Notwithstanding the required
payment date of such charge, the End of Term Charge shall be deemed earned by
Lender as of the Closing Date.

2.6 Original Loan and Security Agreement Prepayment Charges. Lender and Agent
hereby agree that the Prepayment Charge (as defined in the Original Loan and
Security Agreement) and the 2016 Prepayment Charge (as defined in the Original
Loan and Security Agreement) are hereby waived.

2.7 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

 

14



--------------------------------------------------------------------------------

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower hereby
grants to Agent a security interest in all of Borrower’s right, title, and
interest in, to and under all of Borrower’s personal property now owned or
hereafter acquired, and other assets including without limitation the following
(except as set forth herein) whether now owned or hereafter acquired
(collectively, the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (other than Intellectual Property); (e) Inventory;
(f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods and other
tangible and intangible personal property of Borrower whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Borrower and
wherever located; and (j) to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing; provided, however,
that the Collateral shall (i) include all Accounts and General Intangibles that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the Intellectual Property (the
“Rights to Payment”) and (ii) not include (A) more than 65% of the issued and
outstanding voting capital stock of any Subsidiary that is incorporated or
organized in a jurisdiction other than the United States or any state or
territory thereof or the District of Columbia; (B) Intellectual Property (other
than Rights to Payment); (C) any Equipment or Proceeds thereof that is subject
to a Lien that is otherwise permitted by clause (vii) of the definition of
“Permitted Lien” hereunder if inclusion of such Equipment would constitute a
breach by Borrower of its agreement with a third-party equipment lessor or
lender, provided, that upon the release of any such Lien such Equipment shall be
deemed to be Collateral hereunder and shall be subject to the security interest
granted herein; and (D) 100% of the issued and outstanding capital stock of the
MSC Subsidiary. Notwithstanding the foregoing, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in the
Rights to Payment, and the existence of such security interest would not
otherwise violate or breach any provision in any applicable agreement or
contract that is enforceable under the UCC with respect to the applicable
Intellectual Property, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Agent’s security interest in the Rights to Payment.
Lender hereby agrees to provide Borrower, at Borrower’s expense, with any
release, partial termination or other documents reasonably requested by Borrower
to reflect or confirm that the Collateral does not include any property excluded
from the definition thereof.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Closing Date. On or prior to the Closing Date, Borrower shall have delivered
to Agent the following:

(a) executed originals of the Loan Documents, Account Control Agreements, and
all other documents and instruments reasonably required by Agent to effectuate
the transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

 

15



--------------------------------------------------------------------------------

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Charge and reimbursement of Agent’s and Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance;

(f) all certificates of insurance and copies of each insurance policy required
hereunder; and

(g) such other documents as Agent may reasonably request.

4.2 Further Conditions. On the Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request.

(b) The representations and warranties set forth in this Agreement and in
Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c) Borrower shall be in compliance in all material respects with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed, and at the time of and immediately after such Advance
no Event of Default shall have occurred and be continuing.

(d) The Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date no fact or condition exists that would
(or would, with the passage of time, the giving of notice, or both) constitute
an Event of Default.

 

16



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C.

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property
(except for Permitted Transfers), free of all Liens, except for Permitted Liens
and JV Restrictions. Borrower has the power and authority to grant to Agent a
Lien in the Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance this Agreement and
all other Loan Documents,

(i) have been duly authorized by all necessary corporate action of Borrower,

(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents,

(iii) do not violate any provisions of Borrower’s Certificate of Incorporation,
bylaws, or any material law, regulation, order, injunction, judgment, decree or
writ to which Borrower is subject and (iv) do not violate any material contract
or agreement or require the consent or approval of any other Person that has not
been obtained. The individual or individuals executing the Loan Documents are
duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property (i) which
involve any Loan Document or (ii) as to which there is a reasonable possibility
of an adverse determination and which, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect.

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound and
for which such default would reasonably be expected to result in an Material
Adverse Effect.

 

17



--------------------------------------------------------------------------------

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted, except to the extent that the failure to obtain, make or
give any of the foregoing would not reasonably be expected to cause a Material
Adverse Effect.

None of Borrower, any of its Subsidiaries, or, to Borrower’s knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. None of Borrower, any of its Subsidiaries, or, to the knowledge of
Borrower, any of their Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law. None of the funds to be
provided under this Agreement will be used, directly or indirectly, (a) for any
activities in violation of any applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations laws and regulations or (b) for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading in any material respect at the time
such statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Agent shall be provided in good
faith based upon assumptions believed to be reasonable at the time.

 

18



--------------------------------------------------------------------------------

5.8 Tax Matters. (a) Borrower has filed all federal, state and local tax returns
that it is required to file, (b) Borrower has duly paid or fully reserved in
accordance with GAAP for all taxes or installments thereof (including any
interest or penalties) as and when due, which have or may become due pursuant to
such returns, and (c) Borrower has paid or fully reserved in accordance with
GAAP for any tax assessment received by Borrower for the three (3) years
preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings), in each case, other than with respect to
taxes that do not exceed $25,000 in the aggregate.

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9, to the Borrower’s knowledge, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any part of the
Intellectual Property violates the rights of any third party, except to the
extent that any of the foregoing would not reasonably be expected to cause a
Material Adverse Effect. Exhibit D is a true, correct and complete list of each
of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses and other licenses which
if terminated could not reasonably be expected to result a Material Adverse
Effect), together with application or registration numbers, as applicable, owned
by Borrower or any Subsidiary, in each case as of the Closing Date and each
other date required by Section 7.15. Borrower is not in material breach of, nor
has Borrower failed to perform any material obligations under, any of the
foregoing contracts, licenses or agreements and, to Borrower’s knowledge, no
third party to any such contract, license or agreement is in material breach
thereof or has failed to perform any material obligations thereunder.

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all rights with respect to
Intellectual Property necessary in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower.
Without limiting the generality of the foregoing, and in the case of Licenses,
except for restrictions that are unenforceable under Division 9 of the UCC,
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign all material Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the Ordinary Course of Business and JV Restrictions) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to the Borrower’s business and used
in the design, development, promotion, sale, license, manufacture, import,
export, use or distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or

 

19



--------------------------------------------------------------------------------

outstanding decree, order, judgment, settlement agreement or stipulation that
restricts in any manner Borrower’s use, transfer or licensing thereof or that
may affect the validity, use or enforceability thereof except to the extent any
of the foregoing would not reasonably be expected to cause a Material Adverse
Effect. There is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Borrower Products. Borrower has not received any written
notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to Borrower’s knowledge, is there a reasonable basis for any such claim
except to the extent any of the foregoing would not reasonably be expected to
cause a Material Adverse Effect. To the knowledge of Borrower, neither
Borrower’s use of its Intellectual Property nor the production and sale of
Borrower Products infringes the Intellectual Property or other rights of others
in a manner as to be reasonably expected to cause a Material Adverse Effect.

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

5.13 Employee Loans. Except as permitted by Section 7.8, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and each
Subsidiary listed on Schedule 1D attached hereto. Attached as Schedule 1D, as
may be updated by Borrower in a written notice provided after the Closing Date,
is a true, correct and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations

 

20



--------------------------------------------------------------------------------

outstanding, Borrower shall also cause to be carried and maintained insurance
upon the Collateral to the extent a specific type of Collateral is customarily
insured against in Borrower’s business and industry, insuring against all risks
of physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.

6.2 Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient) or any other change adverse to Agent’s interests. Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s rights, all of which are reserved. Borrower shall provide
Agent with copies of each insurance policy, and upon entering or amending any
insurance policy required hereunder, Borrower shall provide Agent with copies of
such policies and shall promptly deliver to Agent updated insurance certificates
with respect to such policies.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other reasonable costs of investigation or defense (including
those incurred upon any appeal) (collectively, “Liabilities”), that may be
instituted or asserted against or incurred by such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Borrower agrees to pay, and to
save Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement; provided, however, that (i) with respect to
such liabilities imposed originally and independently on Lender, Lender shall
notify Borrower of any such liabilities within one hundred and eighty (180) days
of the initial date Lender has actual knowledge, or should have had knowledge,
of its direct exposure to such liabilities, and (ii) with respect to all other
such liabilities not described in clause (i), Lender shall notify Borrower of
any such liabilities within one hundred and eighty (180) days of the initial
date Lender has actual knowledge of its direct exposure to such

 

21



--------------------------------------------------------------------------------

liabilities. In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This
Section 6.3 shall survive the repayment of indebtedness under, and otherwise
shall survive the expiration or other termination of, the Loan Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the Compliance
Certificate in the form of Exhibit F monthly within 30 days after the end of
each month and the financial statements and reports listed hereinafter (the
“Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim financial statements as of the end of such month
(prepared on a consolidated and consolidating basis, if applicable and customary
under accepted accounting practices), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Vice President of Finance to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year-end adjustments, and
(iii) they do not contain certain non-cash items that are customarily included
in quarterly and annual financial statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter (not including the fourth quarter of each fiscal year),
unaudited interim financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable and customary
under accepted accounting practices), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Vice President of Finance to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year-end adjustments;

(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, (i) unqualified audited financial statements as of the end of
such year (prepared on a consolidated and consolidating basis, if applicable and
customary under accepted accounting practices), including balance sheet and
related statements of income and cash flows, and setting forth in comparative
form the corresponding figures for the preceding fiscal year, certified by
Ernst & Young or a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Agent, accompanied by any management
report from such accountants;

 

22



--------------------------------------------------------------------------------

(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its capital stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(e) within sixty (60) days of each fiscal year-end, board approved monthly
income statement and balance sheet projections for Borrower’s following fiscal
year. Any board approved changes to such projections shall be delivered to
Lender within thirty (30) days of such board approval; and

(f) budgets, operating plans, updates on clinical trials, and other financial
information reasonably requested by Agent.

The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. Documents required to be delivered pursuant to this
Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto on
Borrower’s website at the Borrower’s website address of
http://www.aveooncology.com/ (or such other website address as Borrower may
provide to Agent in writing from time to time); provided, that: (x) to the
extent Agent is otherwise unable to receive any such electronically delivered
documents, Borrower shall, upon request by Agent, deliver paper copies of such
documents to Borrower until a written request to cease delivering paper copies
is given by Borrower and (y) Borrower shall notify Agent by electronic mail of
the posting of any such documents or provide to Agent by electronic mail
electronic versions (i.e., soft copies) of such documents, in each case, to
financialstatements@herculestech.com with a copy to bjadot@herculestech.com.

7.2 Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours (but in any event no more than twice in any twelve (12) month
period unless an Event of Default has occurred and is continuing). In addition,
any such representative shall have the right to meet with management and
officers of Borrower to discuss such books of account and records. In addition,
Agent or Lender shall be entitled at reasonable times and intervals to consult
with and advise the management and officers of Borrower concerning significant
business issues affecting Borrower. Such consultations shall not unreasonably
interfere with Borrower’s business operations. The parties intend that the
rights granted Agent and Lender shall constitute “management rights” within the
meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or Lender with respect to any business
issues shall not be deemed to give Agent or Lender, nor be deemed an exercise by
Agent or Lender of, control over Borrower’s management or policies.

 

23



--------------------------------------------------------------------------------

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents
necessary to perfect or give the highest priority to Agent’s Lien on the
Collateral (subject to Permitted Liens). Borrower shall from time to time
procure any instruments or documents as may be reasonably requested by Agent,
and take all further action that may be necessary or that Agent may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Agent to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Agent’s name or in
the name of Agent as agent and attorney-in-fact for Borrower. Borrower shall, in
its reasonable business judgment, protect and defend Borrower’s title to the
Collateral and Agent’s Lien thereon against all Persons claiming any interest
adverse to Borrower or Agent other than Permitted Liens.

7.4 Compromise of Agreements. Without Lender’s prior written consent, Borrower
shall not, nor shall it allow any of its Subsidiaries to, (a) grant any material
extension of the time of payment of any of the Account receivable or General
Intangibles other than extensions in the Ordinary Course of Business which are
consistent with past practices, (b) to any material extent, compromise, compound
or settle the same for less than the full amount thereof other than in the
Ordinary Course of Business and consistent with past practices, (c) release,
wholly or partly, any Person liable for the payment thereof other than in the
Ordinary Course of Business and consistent with past practices, or (d) allow any
credit or discount whatsoever thereon other than trade discounts granted by
Borrower or such Subsidiary in the exercise of the Borrower’s or such
Subsidiary’s reasonable business judgment.

7.5 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Lender in accordance herewith or for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

7.6 Collateral. Borrower shall at all times keep the Collateral, all
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, such Intellectual Property, such other property and assets, or any
Liens thereon. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens), and shall
give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets. Borrower shall not permit the inclusion in any contract to
which it or a Subsidiary becomes a party of any provisions that restrict or
invalidate the granting of a security interest in any of Borrower’s or such
Subsidiary’s property and assets other than with respect to contractual
restrictions on Intellectual Property entered into with third-party strategic
collaborators that are not financial institutions in the Ordinary Course of
Business (“JV Restrictions”).

 

24



--------------------------------------------------------------------------------

7.7 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8 Distributions. Without the prior written consent of the Lender, Borrower
shall not, and shall not allow any Subsidiary to, (a) repurchase or redeem any
class of stock or other equity interest other than pursuant to employee,
director or consultant repurchase plans or other similar agreements, provided,
however, in each case the repurchase or redemption price does not exceed the
original consideration paid for such stock or equity interest by more than
$250,000 in the aggregate in any fiscal year, or (b) declare or pay any cash
dividend or make a cash distribution on any class of stock or other equity
interest, except that a Subsidiary may pay dividends or make distributions to
Borrower (or to any other Subsidiary of Borrower), or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $250,000 in the aggregate in any fiscal
year or (d) waive, release or forgive any indebtedness owed by any employees,
officers or directors in excess of $100,000 in the aggregate in any fiscal year.

7.9 Transfers. Except for Permitted Transfers, Borrower shall not voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

7.10 Mergers or Acquisitions. Without Lender’s prior written consent, not to be
unreasonably withheld, Borrower shall not merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person;
provided, that Borrower may make (i) acquisitions utilizing cash as
consideration that constitute Permitted Investments and (ii) acquisitions
utilizing Borrower’s stock as consideration that do not result in a Change in
Control.

7.11 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
material personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing in this Section 7.11, Borrower may contest, in
good faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

7.12 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Agent. Borrower shall not suffer a Change in
Control. Neither Borrower nor any Domestic Subsidiary shall relocate its chief
executive office or its principal place of business unless: (i) it has provided
prior written notice to Agent; and (ii) such relocation shall be within the
continental United States. Neither Borrower nor any Subsidiary shall relocate
any item of

 

25



--------------------------------------------------------------------------------

Collateral (other than (v) relocations of clinical trial supplies in the
Ordinary Course Business, (w) Permitted Transfers, (x) sales of Inventory
(whether as raw material, work in process, finished product or otherwise) in the
Ordinary Course of Business, (y) relocations of Equipment having an aggregate
value of up to $500,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third-party bailee, it has used commercially reasonable efforts to
obtain a bailee agreement in form and substance reasonably acceptable to Agent,
provided, that it shall deliver such a bailee agreement for any such relocation
of assets in excess of $1,000,000.

7.13 Deposit Accounts. Neither Borrower nor any Qualified Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
(i) with respect to which Agent has an Account Control Agreement, and (ii) a
deposit account maintained in the United Kingdom for funding payroll obligations
with a balance not to exceed $2,000,000 at any time).

7.14 Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement.

7.15 Notification of Event of Default. Borrower shall notify Agent promptly (and
in any event within two (2) Business Days) of the occurrence of any Event of
Default.

7.16 Intellectual Property. Borrower shall update the Intellectual Property
information listed on Exhibit D within 30 days of each quarter end.

7.17 Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used for working capital and general corporate purposes. The proceeds of the
Term Loan Advance will not be used in violation of Anti-Corruption Laws or
applicable Sanctions.

7.18 MSC Subsidiary. Borrower shall be permitted to make Investments in the MSC
Subsidiary so long as Borrower (i) maintains Liquidity of at least $40,000,000
minus the aggregate amount of principal payments paid by Borrower to Lender
through such date of determination (such resulting amount being referred to as
the “Threshold Amount” or (ii) if Borrower’s Liquidity is less than the
Threshold Amount on any date (a “Deficiency Date”), Borrower shall (a) promptly
(and in any event within two (2) Business Days), upon knowledge thereof, notify
Lender of such deficiency in writing and (b) procure Cash and/or Cash
Equivalents maintained in Deposit Accounts and/or accounts holding Investment
Property that are subject to an Account Control Agreement in an amount such that
after procuring such amounts the Borrower shall have Liquidity of at least the
lesser of (1) Threshold Amount or (2) the amount of Cash and/or Cash Equivalents
and accounts holding Investment Property of the Borrower and its Subsidiaries as
determined on a consolidated basis; provided that such procurement(s) shall
occur as soon as commercially practicable but in any event within five
(5) business days of Borrower’s knowledge of such Deficiency Date; provided,
further, that Borrower shall not make any Investments in the MSC Subsidiary
following a Deficiency Date without the prior written consent of Lender unless
clause (b)(1) above has been satisfied or the condition set forth in the next
sentence has been satisfied. If at any time, the application for

 

26



--------------------------------------------------------------------------------

classification of the MSC Subsidiary as a “security corporation” under
Massachusetts General Laws Ch. 63, Section 38B(a), as amended, supplemented
and/or modified, is denied or such classification is revoked (and such
determination is not subject to appeal and all appeal periods have run),
Borrower shall take such actions, as soon as commercially practicable, to
dissolve the MSC Subsidiary or merge the MSC Subsidiary with or into Borrower.

7.19 Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all respects with all applicable laws, rules or regulations
(including any law, rule or regulation with respect to the making or brokering
of loans or financial accommodations), and shall, or cause its Subsidiaries to,
obtain and maintain all required governmental authorizations, approvals,
licenses, franchises, permits or registrations reasonably necessary in
connection with the conduct of Borrower’s business, except to the extent that
any of the foregoing would not reasonably be expected to cause a Material
Adverse Effect.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure material compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of Borrower, its
directors are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20 Transactions with Affiliates. Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary; provided,
however, that the foregoing shall not apply to any transactions expressly
permitted by this Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 8. INTENTIONALLY DELETED.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount when due under this Agreement,
the Notes or any of the other Loan Documents and such default continues for more
than three business days after the due date thereof; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement or any of the other Loan Documents,
and (a) with respect to a default under any covenant under this Agreement (other
than under Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.13, 7.15, 7.17, 7.18, or
7.19) such default continues for more than ten (10) business days after the
earlier of the date on which (i) Agent or Lender have given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9,
7.10, 7.13, 7.15, 7.17, 7.18, or 7.19, the occurrence of such default; or

9.3 Material Adverse Effect. A circumstance has occurred that would have a
Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document
not otherwise specifically referenced in this Section 9 or any other agreement
between Borrower and Lender and such default continues for more than ten
business (10) days after the earlier of (a) Lender has given written notice of
such default to Borrower, or (b) Borrower has actual knowledge of such default;
or

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made;
or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents; or (iii) shall file a
voluntary petition in bankruptcy; or (iv) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances; or (v) shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Borrower or of all or any substantial part (i.e., 33-1/3% or more)
of the assets or property of Borrower; or (vi) shall cease operations of its
business as its business has normally been conducted for a period of more than
five consecutive business days, or terminate substantially all of its employees;
or (vii) becomes insolvent; or (viii) Borrower or its directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (i) through (vii); or (B) either (i) sixty (60) days shall
have expired after the commencement of an involuntary action against Borrower

 

28



--------------------------------------------------------------------------------

seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of Borrower being stayed; or
(ii) a stay of any such order or proceedings shall thereafter be set aside and
the action setting it aside shall not be timely appealed; or (iii) Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) sixty (60) days shall have expired
after the appointment, without the consent or acquiescence of Borrower, of any
trustee, receiver or liquidator of Borrower or of all or any substantial part of
the properties of Borrower without such appointment being vacated; or

9.7 Attachments; Judgments. Any material portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments for the payment of money, individually or in the aggregate, of at
least $500,000 shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of twenty (20) days after the entry thereof
(provided that no Advance will be made prior to the satisfaction, vacation, or
stay of such judgment, order, or decree), or Borrower is enjoined or in any way
prevented by court order from conducting any material part of its business; or

9.8 Other Obligations. The occurrence of any default under (a) any agreement or
obligation of Borrower involving any Indebtedness in excess of $500,000, or
(b) the occurrence of any default under any agreement or obligation of Borrower
that could reasonably be expected to have a Material Adverse Effect.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.6, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at its option, sign and file in Borrower’s name any and
all collateral assignments, notices, control agreements, security agreements and
other documents it deems necessary or appropriate to perfect or protect the
repayment of the Secured Obligations, and in furtherance thereof, Borrower
hereby grants Agent an irrevocable power of attorney coupled with an interest,
and (iii) Agent may notify any of Borrower’s account debtors to make payment
directly to Agent, compromise the amount of any such account on Borrower’s
behalf and endorse Agent’s name without recourse on any such payment for deposit
directly to Agent’s account. Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Agent’s rights and remedies shall be cumulative and not exclusive.

 

29



--------------------------------------------------------------------------------

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in. Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations, to any creditor holding a junior Lien on the Collateral, or to
Borrower or its representatives or as a court of competent jurisdiction may
direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents

 

30



--------------------------------------------------------------------------------

or with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the day of transmission by electronic mail or hand delivery or
delivery by an overnight express service or overnight mail delivery service; or
(ii) the third calendar day after deposit in the United States mails, with
proper first class postage prepaid, in each case addressed to the party to be
notified as follows:

(a)      If to Agent:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Mr. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@herculestech.com

Telephone: 650-289-3060

(b)      If to Lender:

HERCULES FUNDING III, LLC

Legal Department

Attention: Chief Legal Officer and Mr. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@herculestech.com

Telephone: 650-289-3060

(c)      If to Borrower:

AVEO PHARMACEUTICALS, INC.

Attention: Chief Financial Officer

One Broadway, 14th Floor

Cambridge, MA 02142

Facsimile: 617-649-2394

Telephone: 617-588-1960

With copies (which shall not constitute notice) to:

AVEO PHARMACEUTICALS, INC.

Attention: Vice President, Legal Affairs

One Broadway, 14th Floor

Cambridge, MA 02142

Facsimile: 617-649-2394

Telephone: 617-588-1960

 

31



--------------------------------------------------------------------------------

WILMER CUTLER PICKERING HALE AND DORR LLP

Attention: John D. Sigel, Esq.

60 State Street

Boston, MA 02109

Facsimile: 617-526-5000

Telephone: 617-526-6728

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, letters, negotiations or other documents or agreements, whether
written or oral, with respect to the subject matter hereof or thereof (including
Agent’s revised proposal letter dated December 6, 2017). None of the terms of
this Agreement or any of the other Loan Documents may be amended except by an
instrument executed by each of the parties hereto.

(b) None of this Agreement, any other Loan Document, or any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of the Term Loan Advance, reduce the
stated rate of any interest or fee payable hereunder) or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s respective portion of the Term Commitment, in each case
without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this
Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents (except with respect to a transfer or transaction expressly permitted
under this Agreement), in each case without the written consent of all Lenders;
or (D) amend, modify or waive any provision of Section 11.19 without the written
consent of the Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrower, the Lender, the Agent and all future holders of the Loans.

 

32



--------------------------------------------------------------------------------

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect their rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the rights of Agent
or Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Except as set forth in Section 11.13, Agent and Lender may assign,
transfer, or endorse their rights hereunder and under the other Loan Documents
without prior notice to Borrower, and all of such rights shall inure to the
benefit of Agent’s and Lender’s successors and assigns.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents. Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if

 

33



--------------------------------------------------------------------------------

given in accordance with the requirements for notice set forth in Section 11.2,
and shall be deemed effective and received as set forth in Section 11.2. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD-PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
ASSIGNEES OR BY AGENT, LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver
extends to all such Claims, including Claims that involve Persons other than
Agent, Borrower and Lender; Claims that arise out of or are in any way connected
to the relationship among Borrower, Agent and Lender; and any Claims for
damages, breach of contract; tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Agent’s and Lender’s
reasonable fees and expenses necessary to finalize the loan documentation,
including but not limited to reasonable attorneys fees, UCC searches, filing
costs, and other reasonable miscellaneous expenses. In addition, Borrower
promises to pay any and all reasonable attorneys’ and other professionals’ fees
and expenses incurred by Agent and Lender after the Closing Date in connection
with or related to: (a) the Loan; (b) the administration, collection, or
enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in

 

34



--------------------------------------------------------------------------------

connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review thereof

11.12 Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower (including,
without limitation, under Sections 7.1 and 7.2 of this Agreement) are
confidential and proprietary information of Borrower (the “Confidential
Information”) and agrees to exercise the same degree of care that Lender
exercises with respect to its own proprietary information of the same types to
maintain the confidentially of any such Confidential Information received in
connection with this Agreement. Lender agrees that any Confidential Information
it may obtain shall not be disclosed to any other person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of Borrower,
except that Agent and Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Agent or Lender in its sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required in any
report, statement or testimony submitted to any governmental authority having
jurisdiction over Agent or Lender; (d) if required in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent ’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or Assignee of Agent or Lender or any
prospective participant or Assignee; provided, that such participant or Assignee
or prospective participant or Assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents. Lender hereby
acknowledges that Borrower is a publicly traded company and the trading in
securities of Borrower is subject to applicable securities legislation. Lender
hereby further acknowledges that as a result of the disclosure that may be made
to it of any Confidential Information, it may possess material, non-public
information of Borrower. Accordingly, Lender hereby acknowledges that any
trading by its employees, officers, agents or representatives in the securities
of Borrower may entail the violation by Lender, its employees, officers, agents
or representatives of applicable securities and other legislation and
regulations.

11.13 Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may sell and assign all or part of its interest hereunder and under the
Note(s) and Loan Documents to any person or entity other than a person or entity
reasonably deemed by Lender to be a direct competitor of Borrower (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such

 

35



--------------------------------------------------------------------------------

Assignee shall be vested with all rights, powers and remedies of Agent and
Lender hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, Agent and Lender shall retain all rights,
powers and remedies hereby given. No such assignment by Agent or Lender shall
relieve Borrower of any of its obligations hereunder. Lender agrees that in the
event of any transfer by it of the Note(s), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third-Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

11.17 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Lender by reason
of Borrower’s failure to perform any of the obligations under this Agreement and
agree that the terms of this Agreement shall be specifically enforceable by
Lender. If Lender institutes any action or proceeding to specifically enforce
the provisions hereof, any Person against whom such action or proceeding is
brought hereby waives the claim or defense therein that Lender has an adequate
remedy at law, and such Person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.

11.18 Termination of Right to Invest / Right to Convert. Notwithstanding
anything to the contrary in this Agreement, the parties hereto hereby affirm and
acknowledge that any

 

36



--------------------------------------------------------------------------------

participation rights, rights of first refusal, rights to invest, conversion
rights, notice rights, and similar rights contained in the Original Loan and
Security Agreement but omitted from this Agreement have permanently and
irrevocably expired, are terminated, and are of no further force and effect.
Without limiting the generality of the foregoing, the parties hereto affirm and
acknowledge the termination of the participation rights, rights of first
refusal, rights to invest, and conversion rights contained in Section 8.1 of the
Original Loan and Security Agreement and of the notice provisions contained in
Section 8.2 of the Original Loan and Security Agreement (collectively, the
“Former Rights”). Further, each party hereto permanently and irrevocably waives,
and is retroactively deemed to have waived, (i) any obligation or requirement of
the other parties hereto or thereto to perform under, or failure to perform any
of such parties’ obligations under, the Former Rights; (ii) any breach of any
covenant in connection with the Former Rights; and (iii) any rights, causes of
action, or remedies arising from or accruing to such waiving party as a result
of the such obligations, requirements, breaches or other deficiencies described
in clauses (i) and (ii) of this Section 11.18.

11.19 Agency.

(a) Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b) Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentage (based upon the
total outstanding Term Loan Advance) in effect on the date on which
indemnification is sought under this Section 11.19, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

(c) Agent in Its Individual Capacity. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d) Exculpatory Provisions. The Agent shall have no duties or obligations to any
Lender except those expressly set forth herein and in the other Loan Documents.
Without limiting the generality of the foregoing, the Agent shall not:

 

  (i) be subject to any fiduciary or other implied duties to any Lender,
regardless of whether any default or any Event of Default has occurred and is
continuing;

 

37



--------------------------------------------------------------------------------

  (ii) have any duty to any Lender to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

  (iii) except as expressly set forth herein and in the other Loan Documents,
have any duty to any Lender to disclose, and the Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

(e) The Agent shall not be liable to any Lender for any action taken or not
taken by it (i) with the consent or at the request of the Lender or as the Agent
shall believe in good faith shall be necessary, under the circumstances or
(ii) in the absence of its own gross negligence or willful misconduct.

(f) The Agent shall not be responsible to any Lender for or have any duty to any
Lender to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

(g) Reliance by Agent. Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.

 

38



--------------------------------------------------------------------------------

11.20 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “ Publicity Materials”); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws (including any securities
laws or regulations) applicable to such party, pursuant to any listing agreement
with any national securities exchange (so long as such party provides prior
notice to the other party hereto to the extent reasonably practicable) and
(ii) to comply with Section 11.12.

11.21 Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Loan and Security Agreement effective as of the date
hereof. Anything contained herein to the contrary notwithstanding, this
Agreement is not intended to and shall not serve to effect a novation of the
“Secured Obligations” (as defined in the Original Loan and Security
Agreement). Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness, obligations and liabilities created under the
Original Loan and Security Agreement which is secured by the Collateral pursuant
to the terms of the applicable Loan Documents, except as modified hereby. Each
Borrower acknowledges and confirms that the liens and security interests granted
pursuant to the applicable Loan Documents secure the applicable indebtedness,
liabilities and obligations of Borrower to the Lenders under the Original Loan
and Security Agreement, as amended and restated by this Agreement, the Loan
Documents shall continue in full force and effect in accordance with their terms
unless otherwise amended by the parties thereto, and that the term “Secured
Obligations” as used in the Loan Documents (or any other term used therein to
describe or refer to the indebtedness, liabilities and obligations of Borrower
to Agent and the Lenders) includes, without limitation, the indebtedness,
liabilities and obligations of Borrower under this Agreement, and under the
Original Loan and Security Agreement, as amended and restated hereby, as the
same further may be amended, modified, supplemented and/or restated from time to
time. The Loan Documents and all agreements, instruments and documents executed
or delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this
Agreement. Each reference to the “Loan and Security Agreement” in any Loan
Document shall mean and be a reference to this Agreement (as further amended,
restated, supplemented or otherwise modified from time to time).

(SIGNATURES TO FOLLOW)

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Amended and Restated Loan and Security Agreement as of the day and year
first above written.

 

BORROWER: AVEO PHARMACEUTICALS, INC. Signature:   /s/ Matthew Dallas Name:  
Matthew Dallas Title:   Chief Financial Officer

Accepted in Palo Alto, California:

 

AGENT: HERCULES CAPITAL, INC. Signature:   /s/ Jennifer Choe Print Name:  
Jennifer Choe Title:   Assistant General Counsel LENDER: HERCULES FUNDING III,
LLC Signature:   /s/ Jennifer Choe Print Name:   Jennifer Choe Title:  
Assistant General Counsel



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A:   

Advance Request

Attachment to Advance Request

Exhibit B:    Term Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Schedule 1.1    Commitments Schedule 1A    Existing
Permitted Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C
   Existing Permitted Liens Schedule 1D    Subsidiaries Schedule 5.5    Actions
Before Governmental Authorities Schedule 5.9    Intellectual Property Claims
Schedule 5.10    Intellectual Property Schedule 5.11    Borrower Products



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:         Agent:            Date:                                      , 2017
   

Hercules Capital, Inc. (the “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@herculestech.com

Attn:

     AVEO Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules
Funding III, LLC (“Lender”) a Term Loan Advance in the amount of
                                     Dollars ($                            ) on
                                ,                      (the “Advance Date”)
pursuant to the Amended and Restated Loan and Security Agreement among Borrower,
Agent and Lender (as amended, the “Agreement”). Capitalized words and other
terms used but not otherwise defined herein are used with the same meanings as
defined in the Agreement.

Please:   (a)     Issue a check payable to Borrower                             
                                    or                  (b)    
Wire Funds to Borrower’s account                                   

      Bank:                          Address:                                   
               ABA Number:                          Account Number:             
            Account Name:                          Contact Person:             
            Phone Number


To Verify Wire Info:

                        

Email address:

                  

Borrower represents that the conditions precedent to the Term Loan Advance set
forth in the Agreement are satisfied and shall be satisfied upon the making of
such Term Loan Advance, including but not limited to: (i) that no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed; and (iv) that as of the
Advance Date, no fact or condition exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default under the
Loan Documents. Borrower understands and acknowledges that Agent has the right
to review the financial information supporting this representation and, based
upon such review in its sole discretion, Lender may decline to fund the
requested Term Loan Advance.



--------------------------------------------------------------------------------

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Term Loan
Advance if any of the matters which have been represented above shall not be
true and correct on the Borrowing Date and if Agent has received no such notice
before the Advance Date then the statements set forth above shall be deemed to
have been made and shall be deemed to be true and correct as of the Advance
Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

43



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ADVANCE REQUEST]

Executed as of                     , 2017.

 

BORROWER: AVEO PHARMACEUTICALS, INC. SIGNATURE:     TITLE:   Chief Financial
Officer PRINT NAME:   Matthew Dallas



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                                         

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

  Name:     AVEO Pharmaceuticals, Inc.      Type of organization:    
Corporation      State of organization:     Delaware     
Organization file number:     3444819   

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

AVEO PHARMACEUTICALS, INC.

One Broadway, 14th Floor

Cambridge, Massachusetts 02142

 

45



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$[    ],000,000

   Advance Date:                      , 20[    ]    Maturity Date:
                     , 20[    ]

FOR VALUE RECEIVED, AVEO Pharmaceutical, Inc., a Delaware corporation, for
itself and each of its Qualified Subsidiaries (the “Borrower”) hereby promises
to pay to the order of Hercules Funding III, LLC, a Delaware limited liability
company, or the holder of this Note (the “Lender”) at 400 Hamilton Avenue, Suite
310, Palo Alto, CA 94301 or such other place of payment as the holder of this
Secured Term Promissory Note (this “Promissory Note”) may specify from time to
time in writing, in lawful money of the United States of America, the principal
amount of [ ] Million Dollars ($[ ],000,000) or such other principal amount as
Lender has advanced to Borrower, together with interest at a rate as set forth
in Section 2.1(c) of the Loan Agreement based upon a year consisting of 360
days, with interest computed daily based on the actual number of days in each
month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Amended and Restated Loan and Security
Agreement dated December 28, 2017, by and among Borrower, Hercules Capital,
Inc., a Maryland corporation (the “Agent”) and the several banks and other
financial institutions or entities from time to time party thereto as lender (as
the same may from time to time be amended, modified or supplemented in
accordance with its terms, the “Loan Agreement”), and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof. All payments shall be made in accordance with the
Loan Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

46



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURED TERM PROMISSORY NOTE]

BORROWER FOR ITSELF AND

ON BEHALF OF ITS QUALIFIED SUBSIDIARIES

AVEO PHARMACEUTICALS, INC.

By:

Title:



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

  1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name: AVEO Pharmaceuticals, Inc.

 

Type of organization: Corporation

 

State of organization: Delaware

 

Organization file number: 3444819

 

  2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name: AVEO Oncology (d/b/a)

Used during dates of: May 16, 2012 - Present

Type of Organization: N/A

State of organization: N/A

Organization file Number: N/A

Borrower’s fiscal year ends on: N/A

Borrower’s federal employer tax identification number is: N/A

Borrower was originally incorporated in Delaware on October 19, 2001. From
October 19, 2001 to March 1, 2005, the Borrower’s legal name was GenPath
Pharmaceuticals, Inc.

 

  3. Borrower’s fiscal year ends on December 31.

 

  4. Borrower’s federal employer tax identification number is 04-3581650.

 

  5. Borrower represents and warrants to Agent that, as of the Closing Date,
(i) its chief executive office and principal place of business are located at
One Broadway, 14th Floor, Cambridge, Massachusetts 02142 and (ii) the locations
of its Subsidiaries are incorporated by reference herein from Schedule 1D.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

Patents

The following is a list of patents and pending patent applications owned by the
Company.

 

Company Ref.    Application Ser. No.    Filing Date    Patent No. AV 50A US   
US 11/757,094    01 Jun 2007    US 7,659,378 AV 50A US DIV3    US 13/589,652   
20 Aug 2012    US 8,575,318 AV 50A HK    HK 09107469.8    23 Dec 2008    HK
1129394 AV 50A JP DIV    JP 2010-167648    26 Jul 2010    JP5528246 AV 50B US   
US 11/757,059    01 Jun 2007    US 7,649,083 AV 50B US DIV    US 12/632,765   
07 Dec 2009    US 7,943,344 AV 50B US DIV2    US 13/051,481    18 Mar 2011    US
8,273,355 AV 50B US DIV3    US 13/589,664    20 Aug 2012    US 8,580,930 AV 50B
US DIV4    US 14/044,278    2 Oct 2013    US 9,096,664 AV 50B AR    AR
P070102389    01 Jun 2007    AV 50B AU    AU 2007-254942    19 Dec 2008    AU
2007-7254942 AV 50B BR    BR PI 0712222-5    02 Dec 2008    AV 50B CA    CA
2,654,025    28 Nov 2008    CA 2,654,025 AV 50B CN    CN 200780020105.1    01
Dec 2008    CN ZL200780020105.1 AV 50B EP    EP 07795599.5    23 Dec 2008    EP
20271561 AV 50B HK    HK 09107470.5    01 Jun 2007    HK 1129395 AV 50B IL    IL
195,037    02 Nov 2008    IL 195,037 AV 50B IN    IN 8/CHENP/2009    01 Jan 2009
   IN 277111 AV 50B JP    JP 2009-513295    01 Dec 2008    JP 4686634 AV 50B JP
DIV2    JP 2012-269474    10 Dec 2012    JP 5735476 AV 50B KR    KR
10-2008-7032083    30 Dec 2008    KR 10-1196060 AV 50B MX    MX /a/2008/014829
   21 Nov 2008    MX 285256 AV 50B NO    NO 2008 5421    30 Dec 2008    AV 50B
NZ    NZ 573818    19 Dec 2008    NZ 573818 AV 50B PH    PH 12008502644    02
Dec 2008    PH 12008502644 AV 50B SG DIV    SG 2009 08089.6    30 Dec 2008    SG
158112 AV 50B ZA    ZA 2008/09484    06 Nov 2008    ZA 2008/09484 AV 55 US    US
12/360,790    27 Jan 2009    US 7,544,476 AV 57 US    US 13/082,852    08 Apr
2011    US 8,481,687 AV 57 US D1    US 13/919,582    05 Jun 2013    US 9,228,021
AV 57 US D2    US 14/987,374    30 Nov 2015    US 9,598,498 AV 57 US D3    US
15/448,164    02 Mar 2017    AV 57 AR    AR P 110101193    08 Apr 2011   



--------------------------------------------------------------------------------

Company Ref.    Application Ser. No.    Filing Date    Patent No. AV 57 AU    AU
2011245636    08 Apr 2011    AU 2011245636 AV 57 BR    BR 11 2012025730-7    08
Apr 2011    AV 57 CA    CA 2,795,799    08 Apr 2011    AV 57 CN    CN
201180018228.8    08 Apr 2011    CN 2153565 AV 57 CN D1    CN 20161416972    08
Apr 2011    AV 57 EP    EP 11722942.7    08 Apr 2011    EP 2 566 8952 AV 57 HK
   HK 1178184       HK 1178184 AV 57 ID    ID W02012 04487    08 Apr 2011    AV
57 IL    IL 222,272    08 Apr 2011    AV 57 IN    9433/CHENP/2012    08 Apr 2011
   AV 57 JP    JP 2013-503998    08 Apr 2011    JP 2906233 AV 57 KR    KR
10-2012-7029296    08 Apr 2011    AV 57 MX    MX/a/2012/011718    08 Apr 2011   
MX 343227 AV 57 NZ    NZ 603271    08 Apr 2011    NZ 603271 AV 57 PH    PH
1-2012-502022    08 Apr 2011    AV 57 RU    RU 2012147591    08 Apr 2011    RU
2568051C2 AV 57 ZA    ZA 2012/08290    08 Apr 2011    ZA 2012/08290 AV 68 US   
US 14/349,916    04 Apr 2014    Allowed AV 68 AU    AU 2012318541    05 Oct 2012
   AV68 CA    CA 2851314    05 Oct 2012    AV 68 CN    CN 103959065    05 Oct
2012    AV 68 EP    EP 12775896.9    05 Oct 2012    AV 68 HK    HK 15100823.6   
   AV 68 JP    JP 2014-535749    05 Oct 2012    JP6169085 (B2) AV 68 JPDIV    JP
2017-12204       AV 73 US    US 14/137,415    20 Dec 2013    US 9,175,076 AV 73
US Div    US 14/863,870    24 SEP 2015    US 9,725,505 AV 73 US D2    US
15/655,263       AV 73 AR    P130105017    20 Dec 2013    AV 73 AU    AU
2013364133    20-Dec-2013    AV 73 BR    BR 112015014768-2    20 Dec-2013    AV
73 CA    CA 2896076    20 Dec 2013    AV 73 CN    201380073317.1    20-Dec-2013
   AV 73 EA    201591198    20 Dec-2013    AV 73 EA AV 73 EP    13827058.2    20
Dec 2013    AV 73 EP AV 73 HK    16103611.5    30 Mar 2016    AV 73 HK AV 73 IN
   4222/CHENP/2015    20-Dec-2013    AV 73 IN AV 73 JP    2015-549810    20
Dec-2013    AV 73 JP AV 73 KR    10-2015-7019881    20 Dec 2013    AV 73 KR AV
73 MX    MX/a/2015/007751    20-Dec-2013    AV 73 MX AV 74 US    14/653,684   
18-Jun-2015    AV 74 EP    2935330    19 Dec 2013   

 

50



--------------------------------------------------------------------------------

Company Ref.    Application Ser. No.    Filing Date    Patent No. AV 77 US   
15/320,094    19 Jun 2015    AV 77 EP    EP 15742142.1    19 Jun 2015    AV 77
JP    JP 2016-573772    19 Jun 2015    AV 78 US    15/320,101    19 Jun 2015   
AV 78 AU    AU 2015276800    19 Jun 2015    AV 78 BR    BR 112016029820-9    19
Jun 2015    AV 78 CA    CA 2952032    19 Jun 2015    AV 78 EA    EA 201790051   
19 Jun 2015    AV 78 EP    EP 15742143.9    19 Jun 2015    AV 78 JP    JP
2016-573762    19 Jun 2015    AV 78 MX    MX/a/2016/016826    19 Jun 2015   
AV80 US    15/513,021    25 Sep 2015    AV80 EP    EP 15777810.1    25 Sep 2015
   AV82 PCT    PCT/US2017030156    28 Apr 2017   

 

  1. EP 2027156 is validated in the following jurisdictions: AT, BE, BG, CH/LI,
CY, CZ, DE, DK, EE, ES, FI, FR, GB, GR, HU, IE, IS, IT, LT, LU, LV, MC, MT, NL,
PL, PT, RO, SE, SI, SK, TR

  2. EP 2566895 is validated in the following jurisdictions: DE, ES, FR, IT, UK

Trademarks

The following is a list of registered trademarks and pending applications owned
by Company:

 

Mark          Country      Filing Date      Appln. No.      Reg. No. AVEO (name)
       United States      30 Jul 2004      78459583      3276293       
United States      20 Jan 2012      85520940      4198292        Canada     
30 Dec 2004      1243421      722251        E.U. (CTM)      20 Dec 2004     
4217493      4217493        Japan      14 Dec 2004      2004-114054      4875968
       WIPO      08 Nov 2011      A0027069      1099180                        
     Argentina      10 Feb 2012      3145041      2694330        Australia     
05 Feb 2012      1099180      1099180        Brazil      09 Feb 2012     
840023138      840023138        Chile      27 Apr 2012      1005020      960739
       China      22 Feb 2012      10516934      10516934        Hong Kong     
07 Feb 2012      302154690      302154690        India      10 Feb 2012     
2281079             Indonesia      06 Mar 2012      D002012010335     
IDM000421792        Israel      05 Feb 2012      1099180      246499

 

51



--------------------------------------------------------------------------------

       Kuwait      09 Feb 2012      127382      108998        Malaysia      17
Feb 2012      2012002339      2012002339        Mexico      14 Feb 2012     
1249187      1296494        New Zealand      07 Feb 2012      856093      856093
       Norway      08 Nov 2011      1099180      1099180        Philippines     
10 Feb 2012      4-2012-001658      402012-001658        Singapore      05 Feb
2012      1099180      1099180        Saudi Arabia      29 Aug 2012      191537
     143403566        South Africa      09 Feb 2012      2012/03042     
2012/03042        South Korea      10 Feb 2012      40-2012-8506      40-951071
       Switzerland      08 Nov 2011      1099180      1099180        Taiwan     
24 Feb 2012      101009019      1556411        Thailand      14 Feb 2012     
835817      TM417336        U.A.E.      21 Jul 2012      170024      AVEO (logo)
       United States      10 Mar 2005      78584457      3276709        United
States      20 Jan 2012      85520963      4198296 AVEO ONCOLOGY (logo)       
United States      29 Nov 2016      87250643      AVEO ONCOLOGY        United
States      09 May 2012      85620285      4314726 THE HUMAN RESPONSE (stylized)
       E.U. (CTM)      07 Feb 2012      010623007      010623007 Flame design  
     E.U. (CTM)      17 Feb 2017      016380297      FOTIVDA        United
States      30 Mar 2015      86580973      4984746        Canada      30 Sep
2015      1748326      Allowed        E.U. (CTM)      29 Sep 2015      1271738
     1271738        WIPO      31 Oct 2011      A0026930      1097354        WIPO
     29 Sep 2015      1271738      1271738        Albania      29 Sep 2015     
1271738      1271738        Armenia      29 Sep 2015      1271738      1271738  
     Australia      29 Sep 2015      1271738      1271738        Azerbaijan     
29 Sep 2015      1271738             Belarus      29 Sep 2015      1271738     
1271738        Chile      04 Feb 2013      1044533      1031509        Colombia
     25 Jan 2013      1097354      1097354        Colombia      29 Sep 2015     
1271738             Croatia      29 Sep 2015      1271738      1271738       
Georgia      25 Jan 2013      1097354      1097354        Egypt      29 Sep 2015
     1271738             Georgia      29 Sep 2015      1271738            
Iceland      29 Sep 2015      1271738      1271738        Kazakhstan      29 Sep
2015      1271738      1271738        Kyrgyzstan      29 Sep 2015      1271738
            Mexico      31 Jan 2013      1344720      1384174        Moldova
     29 Sep 2015      1271738      1271738        New Zealand      29 Sep 2015
     1271738      1271738

 

52



--------------------------------------------------------------------------------

       Norway      29 Sep 2015      1271738      1271738        Russia      29
Sep 2015      1271738      1271738        Switzerland      29 Sep 2015     
1271738      1271738        Tajikistan      29 Sep 2015      1271738     
1271738        Turkmenistan      29 Sep 2015      1271738             Ukraine
     29 Sep 2015      1271738             Uzbekistan      29 Sep 2015     
1271738      FOTIVDA Logo        United States      13 Feb 2013      85849026
     4951641        E.U. (CTM)      22 Feb 2013      1152960      1152960       
WIPO      22 Feb 2013      1152960      1152960 HUMAN RESPONSE PLATFORM       
United States      01 Dec 2009      77882954      3788951 JARTIXO        E.U.
(CTM)      31 Oct 2011      1097353      1097353        WIPO      23 Oct 2011
     A0026928      1097353        Australia      25 Jan 2013      1097353     
1097353        Chile      04 Feb 2013      1044532      1031507        Colombia
     25 Jan 2013      1097353      1097353        Croatia      25 Jan 2013     
1097353      1097353        Georgia      25 Jan 2013      1097353      1097353  
     Iceland      25 Jan 2013      1097353      1097353        Mexico      31
Jan 2013      1347719      1371375        New Zealand      25 Jan 2013     
1097353      1097353        Norway      06 Dec 2011      1097353      1097353  
     Russia      25 Jan 2013      1097353      1097353        Switzerland     
06 Dec 2011      1097353      1097353        Ukraine      25 Jan 2013     
1097353      1097353 SCIENCE. PASSION. IMPACT.        United States      07 Nov
2011      85466202      4146761 STOTIXA        Argentina      04 Jun 2012     
3169215      2598406        Colombia      31May 2012      2012091537      463598
       Mexico      26 Apr 2012      1269427      1314267        New Zealand     
31 May 2012      959769      959769 THE HUMAN RESPONSE        United States     
06 Feb 2012      85534976      4200327 TIVOZIB        E.U. (CTM)      20 Apr
2011      9908567      9908567        New Zealand      13 Apr 2011      840216
     840216        Switzerland      13 Apr 2011      54677/2011      617741 TIVZ
       E.U. (CTM)      13 Feb 2012      10638047      010638047

 

53



--------------------------------------------------------------------------------

Licenses

The following is a list of licenses of the Company:

Dana Farber Cancer Institute

Exclusive Patent License dated March 19, 2002

This is a license under U.S. Patent Nos. 6,639,121 and 7,371,515 which cover the
Company’s mouse models of cancer, and their use in screens to identify new
cancer targets (respectively).

License terminated with respect to patents; know-how agreement remains in place.

Lonza Biologics

GS Research Evaluation Agreement dated May 22, 2006

This is a research license under certain Lonza patents for research purposes.

Kyowa Hakko Kirin (formerly Kirin Brewery Company, Ltd.)

License Agreement dated December 21, 2006

This is an exclusive license under certain Kirin patents to conduct clinical
trials and to commercialize (outside of Asia) a novel anti-cancer drug known as
tivozanib.

Dyax Corporation

Antibody License Agreement dated June 27, 2008

This is a research license under certain Dyax patents for research purposes.

Ocimum Biosolutions, Inc. (formerly GeneLogic)

License Agreements dated September 20, 2007 and March 31, 2009

These are research licenses to use certain GeneLogic databases for research
purposes.

Cephalon, Inc. (formerly Arana Therapeutics; EvoGenix PTY Limited)

License Agreement dated September 25, 2007

This is a commercial license under certain Cephalon patents for the development
and commercialization of antibodies using Cephalon’s superhumanization
technology.

OSI Pharmaceuticals, Inc.

Amended and Restated Collaboration and License Agreement dated July 16, 2009

The research program under this agreement concluded in June 2011.

Selexis, SA

Commercial License Agreement May 31, 2011

This is a commercial license agreement under certain Selexis patents for the
development and commercialization of AVEO’s ErbB3 inhibitory antibody, using
Selexis’ cell line development platform.

St. Vincent’s Hospital Sydney Limited

License Agreement dated July 2, 2012

This is an exclusive license agreement under which AVEO will develop and
commercialize a therapeutic antibody for treatment of cachexia.

 

54



--------------------------------------------------------------------------------

Biodesix, Inc.

Co-Development and Collaboration Agreement dated April 9, 2014

AVEO and Biodesix will develop and commercialize AVEO’s HGF inhibitory antibody
ficlatuzumab, with Biodesix’s proprietary companion diagnostic test, VeriStrat®,
a serum protein test that is commercially available to help physicians guide
treatment decisions for patients with advanced non small-cell lung cancer.

Selexis, SA

Commercial License Agreement July 17, 2014

This is a commercial license agreement under certain Selexis patents for the
development and commercialization of AVEO’s GDF15 inhibitory antibody, using
Selexis’ cell line development platform.

Novartis International Pharmaceutical Ltd.

License Agreement dated August 13, 2015

This is a commercial license agreement under which AVEO has provided Novartis an
exclusive license to commercialize AVEO’s GDF15 inhibitory antibody, including a
sublicense under AVEO’s License Agreement with St. Vincent’s Hospital Sydney
Limited.

EUSA Pharma (UK) Limited

License Agreement dated December 18, 2015

This is a commercial license agreement under which AVEO has provided EUSA an
exclusive license to commercialize AVEO’s small molecule vascular endothelial
growth factor (VEGF) tyrosine kinase inhibitor, tivozanib, in Europe, Latin
America (excluding Mexico), Africa, Australasia and New Zealand, for the
diagnosis, prevention and treatment of any diseases and conditions in humans
other than non-oncologic diseases or conditions of the eye in humans.

CANbridge Life Sciences

License Agreement dated March 21, 2016

This is a commercial license agreement under which AVEO has provided CANbridge
an exclusive license to commercialize AVEO’s clinical stage ErbB3 (HER3)
inhibitory antibody, in all territories excluding the United States, Canada and
Mexico.

GenOway, S.A.

License Agreement dated December 19, 2016

This is a research license under certain genOway patents related to knock-in
bioengineering technology.

Biogen Idec International GmbH

Option and License Agreement, dated as of March 18, 2009, as amended by
Amendment No. 1 to Option and License Agreement, dated as of March 18, 2014

This was initially an exclusive option and license agreement regarding the
development and commercialization of AV-203 for the potential treatment and
diagnosis of cancer and other

 

55



--------------------------------------------------------------------------------

diseases outside of North America. Pursuant to the Amendment, Biogen agreed to
the termination of its rights and obligations under the agreement, and as a
result, AVEO regained worldwide rights to AV-203. The Company is obligated to
pay Biogen certain milestone and royalty payments.

Domain Names

The following is a list of domain names of the Company:

AVEOBIOONCOLOGY.COM

AVEOBIOONCOLOGY.NET

AVEOBIOONCOLOGY.ORG

AVEOBIOTHERAPEUTICS.COM

AVEOBIOTHERAPEUTICS.NET

AVEOBIOTHERAPEUTICS.ORG

AVEONCOLOGY.COM

AVEOONCO.COM

AVEOONCO.NET

AVEOONCO.ORG

AVEOONCOLOGY.COM

AVEOONCOLOGY.NET

AVEOONCOLOGY.ORG

AVEOONCOTHERAPEUTICS.COM

AVEOONCOTHERAPEUTICS.NET

AVEOONCOTHERAPEUTICS.ORG

AVEOPHARMA.COM

AVEOTHERAPEUTICS.COM

AVEOTHERAPEUTICS.NET

AVEOTHERAPEUTICS.ORG

FICLATUZUMAB.COM

FICLATUZUMAB.NET

FICLATUZUMAB.ORG

FOTIVDA.COM

FOTIVDA.NET

FOTIVDA.ORG

HUMANRESPONSEPLATFORM.COM

HUMANRESPONSEPLATFORM.NET

HUMANRESPONSEPLATFORM.ORG

THEHUMANRESPONSE.COM

THEHUMANRESPONSE.NET

THEHUMANRESPONSE.ORG

TIVOZANIB.COM

TIVOZANIB.INFO

TIVOZANIB.MOBI

TIVOZANIB.NET

TIVOZANIB.ORG

 

56



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

Comerica Bank

226 Airport Parkway

San Jose, CA 95110

Telephone: (617) 757-6302

AVEO Pharmaceuticals, Inc.: Main Operating Acct.

AVEO Pharmaceuticals, Inc.: Savings Acct.

State Street Bank & Trust Company

1200 Crown Colony Drive, CC1-3

Quincy, MA 02169

Telephone: (617) 537-4409

AVEO Pharmaceuticals, Inc.: Investment Acct.

AVEO Securities Corporation: Investment Acct.



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated December 28, 2017 and the Loan Documents (as defined therein)
entered into in connection with such Amended and Restated Loan and Security
Agreement all as may be amended from time to time (hereinafter referred to
collectively as the “Loan Agreement”) by and among Hercules Capital, Inc. (the
“Agent”), the several banks and other financial institutions or entities from
time to time party thereto (collectively, the “Lender”) and Hercules Capital,
Inc., as agent for the Lender (the “Agent”) and AVEO Pharmaceuticals, Inc. (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending                          of all covenants,
conditions and terms and hereby reaffirms that all representations and
warranties contained therein are true and correct on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties, or except as otherwise disclosed below; provided, that any such
disclosures cannot be used to cure any earlier breaches of the representations
and warranties contained in the Loan Agreement. Attached are the required
documents supporting the above certification. The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year-end adjustments) and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT

  

REQUIRED

  

CHECK IF

ATTACHED

Interim Financial Statements

  

Monthly within 30 days

  

Interim Financial Statements

  

Quarterly within 30 days

  

Audited Financial Statements

  

FYE within 90 days

  

Intellectual Property on Exhibit D

  

Quarterly within 30 days

  



--------------------------------------------------------------------------------

Disclosures regarding representations and warranties:

 

 

 

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

Have any depository or securities accounts been opened since the last Compliance
Certificate?

YES/NO

 

            Depository
AC #    Financial
Institution    Account Type
(Depository /
Securities)    Last Month
Ending
Account
Balance    Purpose of
Account

BORROWER

Name/Address:

        1                       2                       3                      
4                       5                       6                       7     
           

BORROWER

SUBSIDIARY / AFFILIATE COMPANY

Name/Address

        1                       2                       3                      
4                       5                       6                       7     
           

 

AVEO PHARMACEUTICALS, INC. By:     Name:     Its:    

 

59



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[                    ], 20[    ], and is entered into by and between
                                        ., a                                 
corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).

RECITALS

A. Subsidiary’s Affiliate, AVEO Pharmaceuticals, Inc. (“Company”) has entered
into that certain Amended and Restated Loan and Security Agreement dated
December 28, 2017, with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lender”)
and the Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements. To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.

 

3. Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.

 

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive



--------------------------------------------------------------------------------

  adequate consideration for the execution and delivery of this Joinder
Agreement or (b) its obligations under this Joinder Agreement are avoidable as a
fraudulent conveyance.

 

5. As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Subsidiary grants to Agent a security interest in all of Subsidiary’s right,
title, and interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

                                                                    
                 .

By:

Name:

Title:

Address:

Telephone:                                         

email:                                         

AGENT:

HERCULES CAPITAL, INC.

By:                                                                          

Name:                                                                      

Title:                                                                          

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

email: legal@herculestech.com

Telephone: 650-289-3060



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Funding III, LLC

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Amended and Restated Loan and Security Agreement dated
                                        , 2017 (the “Agreement”) by and among
AVEO Pharmaceuticals, Inc. (“Borrower”) and Hercules Capital, Inc., as agent
(“Company”) and the lenders party thereto (collectively, the “Lender”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) upon prior notice to Borrower, out-of-pocket
legal fees and costs incurred by Agent or Lender pursuant to Section 11.11 of
the Agreement to the Borrower’s account indicated below. The Borrower authorizes
the depository institution named below to debit to such account.

[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

 

DEPOSITORY NAME

 

  

BRANCH

 

CITY

 

  

STATE AND ZIP CODE

 

TRANSIT/ABA NUMBER

 

  

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ACH DEBIT AUTHORIZATION AGREEMENT]

 

AVEO PHARMACEUTICALS, INC. (Borrower)(Please Print) By:     Date:    



--------------------------------------------------------------------------------

Acknowledged and agreed to:

AGENT:

 

HERCULES CAPITAL, INC. By:     Name:     Title:    

LENDER:

 

HERCULES FUNDING III, LLC By:     Name:     Title:    

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile: (650) 473-9194

Telephone: (650) 289-3060



--------------------------------------------------------------------------------

Schedule 1.1

Commitments

 

LENDER    TERM COMMITMENT

HERCULES FUNDING III, LLC

 

  

$20,000,000.00

 

TOTAL COMMITMENTS

 

  

$20,000,000.00

 



--------------------------------------------------------------------------------

Schedule 1A

Existing Permitted Indebtedness

 

1. Master Lease Agreement, dated December 1, 2016, by and between the Company
and VAR Technology Finance (the “Computer Equipment Loan”).

 

2. Commercial Premium Finance Agreement, dated April 3, 2017, by and between the
Company and First Insurance Funding Corp. (the “D&O Policy Finance Agreement”).



--------------------------------------------------------------------------------

Schedule 1B

Existing Permitted Investments

 

1. The accounts listed on Exhibit E of the Amended and Restated Loan and
Security Agreement are incorporated by reference herein.

 

2. The Subsidiaries.



--------------------------------------------------------------------------------

Schedule 1C

Existing Permitted Liens

 

1. The Computer Equipment Loan.

 

2. The D&O Policy Finance Agreement.



--------------------------------------------------------------------------------

Schedule 1D

List of Subsidiaries

 

Name

  

Jurisdiction of Formation

  

Location of Each Office

AVEO Pharma Limited

   United Kingdom   

2 Temple Back East

Temple Quay

Bristol, BS1 6EG

United Kingdom

AVEO Securities Corporation

   Massachusetts   

One Broadway

14th Floor

Cambridge, MA 02142



--------------------------------------------------------------------------------

Schedule 5.5

Actions Before Governmental Authorities

 

1. In re AVEO Pharmaceuticals, Inc. Securities Litigation et al., No.
1:13-cv-11157-DJC.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property Claims

 

1. A company seeking to use the name has challenged the “AVEO” trademark in
China for non-use. The Company filed a defense with the Chinese trademark office
in November 2017 (the “China Trademark Matter”).



--------------------------------------------------------------------------------

Schedule 5.10

Intellectual Property

 

1. The China Trademark Matter.



--------------------------------------------------------------------------------

Schedule 5.11

Borrower Products

 

1. The China Trademark Matter.